Citation Nr: 1428590	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  06-30 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to September 13, 2005, for the award of service connection for the residuals of a right foot cold injury. 

2.  Entitlement to an effective date prior to September 13, 2005, for the award of service connection for the residuals of a left foot cold injury.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from February 1950 to April 1955.  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma. 

In March 2012, the Board remanded the issues on appeal for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video-conference hearing in December 2012; a transcript is in Virtual VA.  All other pertinent electronic records (in Virtual VA) are associated with the paper file. 

In February 2013, the Board issued a decision denying the issues on appeal.  The Veteran appealed from that decision to the Court of Appeals for Veterans Claims (Court).  In December 2013, the Court issued an Order granting a Joint Motion for Remand by the parties.  The Joint Motion indicated that, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2013 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the December 2012 hearing.  As such, the Court vacated the prior decision and remanded the case to the Board.  

In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, in May 2014, the Veteran declined a new hearing, and requested to have a new decision issued.  This decision satisfies that request.   

As noted in the prior decision, the Veteran's attorney argued in December 2012 that the Veteran was entitled to a total rating based on individual unemployability due to service-connected disabilities (TDIU) from at least September 13, 2005.  The Veteran was previously awarded TDIU in a June 2011 rating decision, effective from January 1, 2008.  This issue is not currently before the Board, and the December 2012 argument was received too late to serve as a notice of disagreement as to the effective date of the award of TDIU.  See 38 C.F.R. § 20.302(a) (2013).  


FINDINGS OF FACT

1.  The VA Form 21-526 submitted in September 1993 is not construed to include a claim of service connection for residuals of cold injury to the legs. 

2.  The Veteran's initial claim of service connection for residuals of cold injury to the legs was received on September 13, 2005, over one year after service discharge. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 13, 2005, for the award of service connection for residuals of a right foot cold injury have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155(a), 3.156, 3.157, 3.400 (2013).  

2.  The criteria for an effective date prior to September 13, 2005, for the award of service connection for the residuals of a left foot cold injury have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155(a), 3.156, 3.157, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran was provided full notice of the requirements to establish service connection, including an effective date and disability rating, via letters in September 2005 and March 2006, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The question of the appropriate effective is a downstream element of the award of service connection; no further notice is required.  Hart v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, the December 2012 Board hearing focused on the elements necessary to establish the claims on appeal.  The VLJ asked questions in an attempt to elicit pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements via questioning and testimony.  To the extent that the VLJ may not have explained the bases of the prior denials, there is no prejudice; rather, the Veteran has had ample opportunity to participate in the adjudication.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103(c)(2)); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (concerning actual knowledge).  Moreover, the Veteran declined the opportunity for another hearing in May 2014.  Attempting any other remedy as to possible hearing defects would be "an idle and useless formality."  NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969).  No further notice is required.

VA also satisfied its duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All pertinent records and evidence are associated with the file.  Moreover, claims for an earlier effective date are based on the applicable laws and evidence at the time the claims were decided.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  

II.  Merits Analysis

Service connection will be granted for a disability as a result of disease or injury that was incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the effective date for the grant of service connection will be the day following separation from service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, or a claim that is reopened after a final disallowance, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, an application for VA compensation must be a specific claim in the form prescribed by the VA Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Nevertheless, any communication or action received from the claimant or certain specified individuals on the claimant's behalf that indicates an intent to apply for a VA benefit, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

The Veteran, through his attorney, makes four primary arguments as to why he believes he is entitled to an effective date earlier than September 13, 2005, for the award of service connection for residuals of cold injuries to both feet.  See, e.g., December 2012 transcript, and written arguments; April 2014 attorney arguments.

After careful consideration of the Veteran's contentions and the evidence of record, the Board finds that the preponderance of the evidence is against an effective date prior to September 13, 2005, for service connection for cold injury residuals.  The Board will discuss each of the Veteran's contentions and pertinent laws in turn.

First, the Veteran argues that he submitted his initial claim for service connection for residuals of cold injuries to his feet in September 1993, but that his claim was never addressed or adjudicated.  Therefore, he believes that such prior claim remained active at the time service connection was eventually granted.  

The pertinent regulation states that a claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  VA is not automatically required to treat every compensation claim as also being a pension claim, or vice versa.  Rather, VA must exercise its discretion based on the contents of the application and the evidence in support of it, as shown by use of the word "may," in the regulation.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  

In this case, there is absolutely nothing in the Veteran's September 1993 application, or the evidence in support of it, that would have led VA to believe he was seeking service connection for the residuals of a cold injury to the legs or feet.  

Specifically, VA received a VA Form 21-526 "Veteran's Application for Compensation or Pension," signed by the Veteran, on September 13, 1993.  Section 17 of this form, entitled "Nature and History of Disabilities," directs the applicant to list the nature of the sickness, disease, or injuries for which the claim is made and the date each began.  In response, the Veteran typed "Legs, Bell's Palsy 1992."  The instructions then stated that the claimant was to skip items 19, 20, and 21 if he did not claim compensation for a service-connected disability.  The Veteran typed "N/A" in the spaces provided for each of those items, and used a pen to cross out those sections.  The Veteran then resumed filling out the application with pertinent responses at the section asking if he claimed to be totally disabled.  

Upon receipt of this claim, the Veteran was afforded a VA examination of his disabilities in October 1993.  He told the examiner that his chief complaint was his feet, and he attributed this problem to gout in each foot.  The examiner's report reflects that, at no point did the Veteran reference a history of a cold injury to his feet, and at no point did he relate any of his complaints to military service or Korea.  The examiner's impressions included symptomatic feet, with previous diagnosis of gout under treatment, old fracture of the right lower leg, and varicose veins of the right lower extremity.  The examiner did not enter any comment in the report that would suggest the Veteran had ever experienced a cold injury to his feet.  

In a November 1993 rating decision, the Veteran was granted nonservice-connected (NSC) pension benefits, of which he was notified in a December 1993 letter.  

In other words, when asked when his disability began in the formal application, the Veteran reported 1992, which was 37 years after his discharge from service.  Further, the Veteran not only skipped the sections of the application that addressed service-connected compensation, as instructed to applicants who did not seek service connection, he crossed out these sections and typed in "N/A," which presumably meant "not applicable."  Finally, when the Veteran was provided a VA examination of his claimed disabilities in 1993, he did not report any history of a cold injury in service, or otherwise relate his foot or leg problems to service.  

The Board notes that the Veteran testified during the December 2012 Board hearing that he told the VA examiner in 1993 that he served in Korea and was treated for frostbite.  See hearing transcript (at pp. 9-10).  Although the Veteran is competent to offer such testimony, the Board finds the VA examiner's report to be more probative as to what was actually said at that time, as it was contemporaneous to the examination itself and was prior to the Veteran's claim for an earlier effective date.  The Veteran may be remembering his statements to his VA treating provider, such as in August 1998, as discussed below; however, he is not credible to the extent he asserts that he told the VA examiner in 1993 that he had frostbite in Korea. 

The only conclusion that can be reached is that the RO did not adjudicate a claim for service connection for residuals of a cold injury to the legs or feet in 1993 because there was, in fact, no claim for service connection to adjudicate.  Therefore, there was no unadjudicated claim of record, and the September 1993 VA Form 21-526 does not provide a basis for an effective date prior to September 13, 2005.  

In the April 2014 supplemental arguments, and an April 2014 affidavit, the Veteran asserted that, although his October 1993 claim indicated that he was applying for NSC pension, he actually intended to apply for service connection at that time.  He indicated that someone at the VA Medical Center and then an individual with a Veterans Service Office (VSO) assisted him with filling out the application.  There is no prior indication that this was the case.  Nevertheless, even assuming that the Veteran received erroneous advice or assistance in filling out his claim in 1993, this does not establish entitlement to an earlier effective date for the later award.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414, 426 (1990) (stating "judicial use of the equitable doctrine of estoppel cannot grant respondent a money remedy that Congress has not authorized")).

The Veteran, through his attorney, also argued in April 2014 that, after a VA examination in 2010 showed frostbite residuals from service, resulting in an award of service connection, a retrospective analysis should have been conducted to determine whether the 1993 VA examination was consistent with frostbite.  As there was no claim for service connection pending at the time of the 1993 examination, however, the question of whether symptoms recorded at the time were consistent with frostbite is irrelevant, and would not serve to establish an earlier effective date.  See 38 C.F.R. § 3.400; see also Lalonde v. West, 12 Vet. App. 377, 382-83 (1999) (indicating that the effective date of service connection is based on the date of receipt of the claim upon which service connection is granted, even if medical evidence demonstrated the existence of the disability prior to that date).  

Second, the Veteran argues that, to the extent the RO may have been addressed a claim in 1993, he was never provided with his appellate rights and, therefore, the claim remained active until service connection was eventually granted.  Again, there was never a claim for service connection to adjudicate in 1993; therefore, there was no decision that could be appealed, and any failure to provide a copy of the appellate rights is harmless error.  Furthermore, the December 1993 award letter for NSC pension benefits, that resulted from the Veteran's September 1993 claim, did include a pre-printed notification of appellate rights on the back of the letter.  

Third, the Veteran argues that, even if there was a final decision of record based on a service connection claim in 1993, the act of submitting relevant service department records after that decision (in 2012) means that his original claim must be reconsidered de novo under the provisions of 38 C.F.R. § 3.156(c).  

The pertinent regulation provides that, if VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided a claim, the claim will be reconsidered without the need for new and material evidence, with certain exceptions.  An award based on any such records will be effective on the date entitlement arose, or on the date VA received the previously decided claim, whichever is later.  See 38 C.F.R. § 3.156(c).  

The Board acknowledges that additional service department records were received during adjudication of the Veteran's current claims.  The Veteran asserts that he did not previously attempt to obtain his service records because VA (the RO) misled him and falsely told him the records had been destroyed and were unobtainable; there are several notations that the Veteran's records were found to be fire-related.  Nevertheless, § 3.156(c) is inapplicable, and an earlier effective date is not warranted, because there was no prior claim or prior decision on service connection for frostbite residuals in the feet and, therefore, there was nothing to reconsider.  

Fourth, and finally, the Veteran argues that a claim of service connection for frostbite residuals for the feet was raised under the provisions of 38 C.F.R. § 3.157 because he was granted service connection for posttraumatic stress disorder (PTSD) effective since October 5, 2000.  See September 2012 rating action.  The Veteran noted that his application for service connection for PTSD in October 2000 included a report of service in Korea, and he also submitted a January 2001 statement identifying when and where he served in Korea.  The Veteran contends that, when considered together with VA treatment records dated in August 1998 with a history of frostbite residuals in the feet from Korea, these statements should have been construed as a claim of service connection for frostbite and developed accordingly.  

The mere reference to service in Korea in the Veteran's October 2000 claim for PTSD and January 2001 statement in support does not show an intent to apply for any benefit other than for PTSD.  The evidence includes VA treatment records in August 1998, in which the Veteran gave a history of having peripheral vascular disease after experiencing frostbite of the feet in Korea.  Nevertheless, the Veteran's statement at that time, or in subsequent treatment records, did not constitute a claim or warrant an earlier effective date.  The mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde, 12 Vet. App. at 382.  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); see also Stewart, 10 Vet. App. at 18.  Information contained in treatment records may only constitute an informal claim where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case.  Therefore, the August 1998 VA medical records may not serve as a claim for service connection or a basis for an earlier effective date for frostbite residuals.

The Veteran's very first application for service connection for residuals of cold injury to the feet was received by VA on September 13, 2005, many years after his discharge from service.  Prior to that date, there was no communication or evidence from the Veteran or any authorized individual that can be construed as expressing a belief that he was entitled to service connection for this disability, or an intent to apply for such benefit.  The pertinent regulation states that if a claim for service connection is received more than one year after discharge from service, then the date of receipt of claim is the earliest that an effective date may be established.  As the currently assigned effective date is the date of receipt of the initial claim, the preponderance of the evidence is against the Veteran's claims for an earlier effective date.  Therefore, the benefit-of-the-doubt-doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.400(b)(2)(i).  





ORDER

An effective date prior to September 13, 2005, for the award of service connection for the residuals of a right foot cold injury, is denied. 

An effective date prior to September 13, 2005, for the award of service connection for the residuals of a left foot cold injury, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


